PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wang et al.
Application No. 16/658,614
Filed: 21 Oct 2019
For: ULTRA-BROAD SPECTRUM DETECTOR INTEGRATED WITH FUNCTIONS OF TWO-DIMENSIONAL SEMICONDUCTOR AND FERROELECTRIC MATERIAL
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 8, 2020, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before November 12, 2020, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability, mailed August 12, 2020.  Accordingly, the date of abandonment of this application is November 13, 2020.  A Notice of Abandonment was mailed November 30, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $500; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.  

The application is being referred to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to at (571) 272-2991.  Telephone inquiries related to processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/TERRI S JOHNSON/Paralegal Specialist, OPET